DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-12, 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pavlas et al (US Pub 2018/0097825) in view of Lazarov et al (US Pub 2019/0041471).

    PNG
    media_image1.png
    760
    553
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    377
    550
    media_image2.png
    Greyscale

Regarding claim 1, Pavlas et al disclose [see Fig. 1 above] a device (system 100), comprising: a root monitor (processor 130); a number of sensors (sensors 106-1 to 106-N) distributed in various locations across the device (100), each of the sensors (106-1 to 106-N) configured to [see Note below] measure operating conditions of an associated circuit at a corresponding one of the various locations [see paragraphs [0020]-[0021] for details]; a plurality of satellite monitors (monitor circuitry 102) distributed in the various locations across the device (100), each of the satellite monitors (102) coupled to one or more associated sensors (106-1 to 106-N) located in a vicinity of the corresponding satellite monitor (102) [see paragraphs [0015] and [0023] for details]; and an interconnect system (detector circuitry 118) coupled to the root monitors (130) and to each of the plurality of satellite monitors (106-1 to 106-N) [via monitor circuitry 102], wherein the interconnect system (118) is configured to [see Note below]: selectively route digital data from each of the plurality of satellite monitors (102) to the root monitor (130), wherein the digital data is indicative of the measured operating conditions [see paragraphs [0022]-[0023] and [0026]-[0027] for details]. However, the prior art does not disclose having a reference voltage as claimed. Lazarov et al disclose [see Fig. 2] a monitor circuit (system 200) comprising and ADC 202 for measuring the voltages of the number of sensors (sense terminals 214); wherein a reference voltage VPTAT is distributed to the monitor circuit (200) in order to calibrate the ADC 202 to correct errors  introduced by stresses on components of the system (see paragraph [0018] for details). Further, Lazarov et al teaches that the addition of a circuitry that generates and distributes a reference voltage is advantageous because it reduces the sensitivity to package stress during testing. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus of Pavlas et al by having circuitry that generates and distributes a reference voltage as taught by Lazarov et al in order to reduce the sensitivity to package stress during testing.
[Note: Claim limitations that employ phrases of the type “configured to” are typical of claim limitations, which may not distinguish over the prior art. It has been held that the recitation that an element is “configured to” performing a function is not a positive limitation but only requires the ability to so perform. See also MPEP 2111.04]
Regarding claim 2, Pavlas et al disclose wherein the operating conditions include at least one of a temperature or a voltage level [see paragraphs [0023] for details].
Regarding claim 3, Pavlas et al disclose a device (system 100), comprising: a root monitor (processor 130). However, the prior art does not disclose bandgap circuit as claimed. Lazarov et al  disclose wherein the root monitor comprises a bandgap circuit (calibration circuit 208) configured to [see Note above] compensate the reference voltage for temperature variations [see paragraphs [0040] and [0048] for details]. Further, Lazarov et al teaches that the addition of a bandgap circuit is advantageous because it reduces the sensitivity to package stress during testing. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus of Pavlas et al by adding a bandgap circuit as taught by Lazarov et al in order to reduce the sensitivity to package stress during testing.
Regarding claim 4, Pavlas et al disclose wherein each of the satellite monitors (102) comprises: an analog-to-digital converter (ADC) [included with detector circuitry 118 see paragraph [0026] for details] including an input to receive analog signals indicative of operating conditions measured by the one or more associated sensors (106-1 to 106-N), an output to provide the digital data to the interconnect system (118), and a reference terminal to receive a local reference voltage.
Regarding claim 5, Pavlas et al disclose [see Fig. 1 above] a device (system 100), comprising: a root monitor (processor 130); a number of sensors (sensors 106-1 to 106-N); a plurality of satellite monitors (monitor circuitry 102); and an interconnect system (detector circuitry 118) However, the prior art does not disclose having a reference voltage as claimed. Lazarov et al disclose [see Fig. 2] a monitor circuit (system 200) comprising and ADC 202 for measuring the voltages of the number of sensors (sense terminals 214); wherein a reference voltage VPTAT is distributed to the monitor circuit (200) in order to calibrate the ADC 202 to correct errors  introduced by stresses on components of the system (see paragraph [0018] for details). Further, Lazarov et al teaches that the addition of a circuitry that generates and distributes a reference voltage is advantageous because it reduces the sensitivity to package stress during testing. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus of Pavlas et al by having circuitry that generates and distributes a reference voltage as taught by Lazarov et al in order to reduce the sensitivity to package stress during testing.
Regarding claim 6, Pavlas et al disclose wherein each of the satellite monitors (102) further comprises: a memory (memory 112) including an input coupled to the output of the ADC [located within circuit 118], including an output coupled to the interconnect system (118), and configured to store the digital data provided by the ADC [part of circuit 118].
Regarding claim 7, Pavlas et al disclose the satellite monitors (102). However, the prior art does not disclose satellite monitors comprising a switch as claimed. Lazarov et al disclose wherein each of the satellite monitors (200) further comprises: a switch (multiplexer MUX 206) configured to selectively couple the reference voltage distributed by the interconnect system to the satellite monitor based on a control signal generated by the root monitor. Further, Lazarov et al teaches that the addition of a switch such as multiplexer is advantageous because it reduces the sensitivity to package stress during testing. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus of Pavlas et al by adding a switch as taught by Lazarov et al in order to reduce the sensitivity to package stress during testing.
Regarding claim 8, Lazarov et al disclose wherein the control signals are configured to couple the reference voltage distributed by the interconnect system to only one of the satellite monitors at the same time.
Regarding claim 9, Pavlas et al disclose wherein at least some of the plurality of satellite monitors (102) are integrated with the interconnect system (118).
Regarding claim 10, Pavlas et al disclose wherein the interconnect system (118) further comprises: one or more analog channels configured to distribute from the root monitor (130) to each of the plurality of satellite monitors (102); and one or more digital channels configured to selectively route the digital data from the satellite monitors (102) to the root monitor (130) as individually addressable data packets.
Regarding claim 11, Pavlas et al disclose wherein the root monitor (130) further comprises: a memory (memory 148) configured to store the digital data received from each of the plurality of satellite monitors (102); and a controller (controller 146) configured to determine whether the measured operating conditions of at least one of the associated circuits are within a range.
Regarding claim 12, Pavlas et al disclose [see Fig. 1] a system for monitoring a number of operating conditions of a device (system 100), the system comprising: a root monitor (processor 130); a number of sensors (sensors 106-1 to 106-N) distributed across the device (100), each of the sensors (106-1 to 106-N) configured to [see Note below] generate analog signals indicative of operating conditions of an associated circuit [see paragraphs [0020]-[0021] for details]; a plurality of satellite monitors (monitor circuitry 102) distributed in the various locations across the device (100), each of the satellite monitors (102) configured to [see Note below] convert the analog signals generated by one or more corresponding sensors into digital data [see paragraphs [0015] and [0023] for details]; and an interconnect system (detector circuitry 118) coupled to the root monitors (130) and to each of the plurality of satellite monitors (106-1 to 106-N) [via monitor circuitry 102], wherein the interconnect system (118) comprising: one or more analog channels configured to distribute from the root monitor (130) to each of the plurality of satellite monitors (102); and one or more digital channels configured to selectively route the digital data from the satellite monitors (102) to the root monitor (130). However, the prior art does not disclose having a reference voltage as claimed. Lazarov et al disclose [see Fig. 2] a monitor circuit (system 200) comprising and ADC 202 for measuring the voltages of the number of sensors (sense terminals 214); wherein a reference voltage VPTAT is distributed to the monitor circuit (200) in order to calibrate the ADC 202 to correct errors  introduced by stresses on components of the system (see paragraph [0018] for details). Further, Lazarov et al teaches that the addition of a circuitry that generates and distributes a reference voltage is advantageous because it reduces the sensitivity to package stress during testing. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus of Pavlas et al by having circuitry that generates and distributes a reference voltage as taught by Lazarov et al in order to reduce the sensitivity to package stress during testing.
[Note: Claim limitations that employ phrases of the type “configured to” are typical of claim limitations, which may not distinguish over the prior art. It has been held that the recitation that an element is “configured to” performing a function is not a positive limitation but only requires the ability to so perform. See also MPEP 2111.04]
Regarding claim 14, Pavlas et al disclose wherein each of the satellite monitors (102)
comprises: an analog-to-digital converter (ADC) [part of detector 118] configured to convert the analog signals generated by the one or more associated sensors into the digital data [see paragraph [0026] for details].
Regarding claim 15, Pavlas et al disclose the satellite monitors (102). However, the prior art does not disclose satellite monitors comprising a switch as claimed. Lazarov et al disclose wherein each of the satellite monitors (200) further comprises: a switch (multiplexer MUX 206) configured to selectively couple the reference voltage distributed by the interconnect system to the satellite monitor based on a control signal generated by the root monitor. Further, Lazarov et al teaches that the addition of a switch such as multiplexer is advantageous because it reduces the sensitivity to package stress during testing. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus of Pavlas et al by adding a switch as taught by Lazarov et al in order to reduce the sensitivity to package stress during testing.
Regarding claim 16, Lazarov et al disclose wherein the control signals are configured to couple the reference voltage distributed by the interconnect system to only one of the satellite monitors at the same time.
Regarding claim 17, Lazarov et al disclose a method of monitoring a number of operating conditions of a device (system 100), the method comprising: generating a voltage with a root monitor (processor 130) provided within the device (100); distributing the voltage to each of a plurality of satellite monitors (monitor circuitry 102) using one or more analog channels of an interconnect system (detector circuitry 118) integrated within the device (100); generating, using each of a number of sensors (sensors 106-1 to 106-N), analog signals indicative of operating conditions of an associated circuit; providing the analog signals generated by the number of sensors (106-1 to 106-N) to corresponding ones of the plurality of satellite monitors (102); converting the analog signals into digital data using the plurality of satellite monitors (102); and selectively routing the digital data from the plurality of satellite monitors (102) to the root monitor (130) using one or more digital channels of the interconnect system (118). However, the prior art does not disclose having a reference voltage as claimed. Lazarov et al disclose [see Fig. 2] a monitor circuit (system 200) comprising and ADC 202 for measuring the voltages of the number of sensors (sense terminals 214); wherein a reference voltage VPTAT is distributed to the monitor circuit (200) in order to calibrate the ADC 202 to correct errors  introduced by stresses on components of the system (see paragraph [0018] for details). Further, Lazarov et al teaches that the addition of a circuitry that generates and distributes a reference voltage is advantageous because it reduces the sensitivity to package stress during testing. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus of Pavlas et al by having circuitry that generates and distributes a reference voltage as taught by Lazarov et al in order to reduce the sensitivity to package stress during testing.
Regarding claim 18, Pavlas et al disclose wherein the operating conditions include at least one of a temperature or a voltage level [see paragraphs [0023] for details].
Regarding claim 19, Pavlas et al disclose selectively coupling each of the plurality of satellite monitors (102) to the interconnect system (118) based on a corresponding control signal generated by the root monitor (130).
Regarding claim 20, Pavlas et al disclose wherein the control signals are configured to couple the reference voltage distributed by the interconnect system (118) to only one of the satellite monitors (102) at the same time.
Regarding claim 21, Pavlas et al disclose wherein the device (100) is a programmable logic device [see paragraph [0008] for details] and further comprises: a plurality of configurable logic (computing device 104) resources distributed across one or more portions of the device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for details.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMELE M HOLLINGTON/             Primary Examiner, Art Unit 2858